Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is being considered by the examiner.

Drawings
The drawings filed on: 06/03/2020 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control unit”, “comment reception unit”, and “association unit” in claims 1 and 7, “screen image acquisition unit” in claims 2 – 4, “screen image editing unit” in claim 5, and “screen image editing reception unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, the claim recites “a display control unit that performs control to display a first document and a second document; a comment reception unit that receives a comment to be added to a part of the first document displayed by the display control unit; an association unit that associates a part of the second document that is a basis of the comment received by the comment reception unit with the comment”.

The limitations of ”a display control unit that performs …”, “a comment reception unit that receives a comment …”, “an association unit that associates a part ….”, covers performance of the limitations in the mind but for recitation of generic computer component(s) (ie. One of display-control-unit/display device, a computer readable medium or computer ). The context of this claim encompasses the user manually observing a comment being applied to a part of document that is positioned next to another document and then making an assessment/judgment that a part of the document is associated with a part of the another document. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as one of a display control unit/display device, a computer readable medium or computer. The additional element(s) are recited at a high level of generality (generic computer components that perform generic computer functions) such that it/they amount(s) to no more than applying the judicial exception using generic computer component(s). Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it/they does/do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element(s)  amount(s) to no more than application of the exception using a generic computer component. Application of an exception using one or more generic computer/components cannot provide an inventive concept. The claim is not patent eligible.

With regards to claims 7 and 8, they are rejected under similar rationale as the rejection of claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata (US Patent: 9372843, issued: Jun. 21 2016, filed: Feb 21 2013).

With regards to claim 1, Numata teaches a document management apparatus comprising: 
a display control unit that performs control to display a first document and a second document (Fig. 15: two documents are displayed side by side on a computing device having a display, processor and memory); 

a comment reception unit that receives a comment to be added to a part of the first document displayed by the display control unit (column 4, lines 6-44: a user can provide an edit (that incudes inserted/changing text), which is interpreted as edit type comment/change/annotate operation); and 

an association unit that associates a part of the second document that is a basis of the comment received by the comment reception unit with the comment (column 4, lines 6-44: a section/part of the second document is identified/referenced based upon the edit/change/comment operation).

With regards to claim 7, Numata teaches a document management system comprising: 

a display device that displays a document; and 

a document management apparatus that manages the document, wherein the document management apparatus includes 

a display control unit that performs control to display a first document and a second document on the display device, 

a comment reception unit that receives a comment to be added to a part of the first document displayed by the display control unit, and 

an association unit that associates a part of the second document that is a basis of the comment received by the comment reception unit with the comment, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8. Numata teaches a non-transitory computer readable medium storing a program causing a computer to execute: 
performing control to display a first document and a second document; 
receiving a comment to be added to a part of the first document displayed; and 
associating a part of the second document that is a basis of the received comment with the comment, as similarly explained in the rejection of claim 1, and is rejected under similar rationale..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US Patent: 9372843, issued: Jun. 21 2016, filed: Feb 21 2013) in view of Nickell et al (US Application: US 2007/0015118, published: Jan. 18, 2007, filed: Jul. 14, 2005).

With regards to claim 2, which depends on claim 1, Numata teaches further comprising: … the part of the first document … the part of the second document that is a basis of the comment, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Numata does not expressly teach a screen image acquisition unit that acquires a screen image in which an image including the part of the first document and an image including the part of the second document that is a basis of the comment are displayed.

Yet Nickell et al teaches a screen image acquisition unit that acquires a screen image in which an image including the part of the first document and an image including the part of the second document that is a basis of the comment are displayed (Fig. 2 and Fig. 3, paragraph 0057-0059: an image is automatically captured of the first and second document based upon detected event of interest and the image acquired can further edited by the user).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Numata’s ability to have identified and correlated a part of the first and second part of the first and second documents based upon a receiving a screen/interface input-event (comment-event) of interest, respectively, such that an image is captured of the first and second documents in response to the event of interest occurring, as taught by Nickell et al. The combination would have allowed Numata to have reduced time needed when taking screenshots while also enhancing instructions/context is managed along with the screenshots (Nickell et al paragraph 0003). 

With regards to claim 3, which depends on claim 2, the combination of Numata and Nickell et al teaches wherein the association unit associates the screen image acquired by the screen image acquisition unit with the comment received by the comment reception unit, as explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 4, which depends on claim 2, the combination of Numata and Nickell et al teaches wherein the screen image acquisition unit acquires the screen image when a user operates a screen, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 5, which depends on claim 2, the combination of Numata and Nickell et al teaches wherein the screen image acquisition unit acquires the screen image when the comment reception unit receives the comment, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 6, which depends on claim 2, the combination of Numata and Nickell et al teaches further comprising: a screen image editing reception unit that receives editing of the screen image acquired by the screen image acquisition unit, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duns et al (US Patent: 9436659): This reference teaches displaying documents side by side and allowing a user to keep track of annotations for the documents.
Lieberman et al (US Patent: 7028253): This reference teaches tracking context to provide suggested annotations to the user.
Dovey et al (US Patent: 8701001): This reference teaches screen capture that includes identifying context metadata that includes active position and active application(s).
Rostocil, JR. et al (US Application: US 2015/0120840): This reference teaches associating comments with a snapshot.
Malla (US Application: US 2012/0216102): This reference teaches implementing intelligent bookmarks that include image capture of the screen along with additional contextual metadata. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178